l€§ , <gS’-Jr '|9

Mr.Abel Aooeta,Clerk
Court UF Criminal Appeala UF Texaa

P.U.Box WZZUB¢Eapitol Station
ii Austin,Tean 7871?JMSA
Tr.Et. No. 17111-K MR-1B,BE7-1B
Dear Mr. Abel Aoosta Sir,
Pleaaa,aoknowledge on date of 3/2/2015 IThaVe notice trom you ,Un this date
the application For 11.07 writ of Haoeaa Eorpue has been reoieved and pre-

Santed to the Eourt. j
/v

Pleaae,allow me to hear From yo at yoor earliee conveninoea on the atatue
of my cas 4~¢ ~ attention to tnia matter Very much appreciated!

 

 

 

Ab@iA@@§ia,C€erk